DETAILED ACTION

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent Application 16/791,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by their respectively conflicting claims in Application 16/791,627.

Table 1 illustrates the conflicting claim pairs:
Present Application
1
9
17
App. No. 16/791,627
1
9
17


Table 2 illustrates a mapping between the limitations claim 1 of the present application and claim 1 of US App 16/791,627.  The limitations of the present application not taught by claim 1 of App No 16/791,627 have been bolded for purposes of clarity:
Claim 1 of present App.
Claim 1 of App. No. 11/797,477
1. A method for detecting unmanned aerial vehicles (UAV), the method comprising: 
1. A method for protecting against unmanned aerial vehicles (UAV)s, the method comprising: 
detecting an unknown flying object in a monitored zone of air space; 
detecting a flying object in a monitored zone of air space; 

determining spatial coordinates of the detected flying object; 
capturing an image of the detected unknown flying object; 
capturing an image of the detected unknown flying object based on the determined spatial coordinates; 
analyzing the captured image to classify the detected unknown flying object; 
analyzing the captured image to classify the detected unknown flying object; 
and determining, based on the analyzed image, whether the detected unknown flying object comprises a UAV.
determining, based on the analyzed image, whether the detected flying object comprises a UAV;

and in response to determining that the detected flying object comprises a UAV, suppressing one or more radio signals exchanged between the UAV and a user of the UAV until the UAV departs from the monitored zone of air space.


As Table 2 clearly illustrates, claim 1 of the present application is anticipated by claim 1 of the application 16/791,627

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, 12, 13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer et al. (“UAV detection, tracking, and classification by sensor fusion of a 360 lidar system and an alignable classification sensor”).

Regarding claim 1, Hammer discloses, a method for detecting unmanned aerial vehicles (UAV), the method comprising: detecting an unknown flying object in a monitored zone of air space; (See Hammer Section 2.2 UAV detection, “The procedure for UAV detection with panoramic LiDAR Sensors is as follows: The proposed object detection and tracking algorithm takes advantage of the dense, ordered structure of the point clouds corresponding to single 360 rotations of the laser scanner (organized clouds). … We find 3D clusters that are isolated in the point cloud, i.e., 3D clusters that have no or only very few other points in their direct neighborhood. As a result, the number of potential UAV objects can typically be reduced from several hundred to less than twenty for each frame.” Further see Hammer Section 1, “Options for the detection, tracking and monitoring of UAVs are needed, especially with regard to sensitive areas like airports, company premises or military facilities.”)
capturing an image of the detected unknown flying object; analyzing the captured image to classify the detected unknown flying object; (See Hammer Section 4.3.3 Camera (visible), “One of the most common sensors available is a CCD camera operating in the visible spectrum. There are various approaches for object classification in 2D images described in literature. On condition that the camera is adjusted onto the object precisely, an appropriate FOV of the camera can be chosen. … In Figure 9 the images with range and box size values corresponding to the IR images in Figure 8 are shown.”)
and determining, based on the analyzed image, whether the detected unknown flying object comprises a UAV.  (See Hammer Section 4.3, “We deployed two well-known sensors for UAV classification, cameras in the visible and LWIR spectrum and examined a LiDAR sensor with higher resolution”.)

Regarding claim 4, Hammer discloses, the method of claim 1, wherein detecting an unknown flying object in a monitored zone of air space further comprises determining spatial coordinates of the unknown flying object (See Hammer Section 2.3, “An object detected in the last frame should occur in the current frame at a position near its last position or the extrapolated next position. In order to find such corresponding objects, a track list is set up with all detected objects of the first frame. For all subsequent frames, the coordinates of all detected 3D objects are compared with the objects in the track list.”)
and wherein the spatial coordinates of the unknown flying object include at least an azimuth orientation of the detected unknown flying object, an altitude of the detected unknown flying object  (See Hammer Section 4.2 p. 6, “The UAV detection algorithm takes about 50 ms after each 360 rotation of the LiDAR sensor is finished (which takes 100 ms itself). Then the position is transferred to the PTH and the orientation of the PTH takes some additional time, depending on the changes in azimuth and elevation.”
and a distance to the detected unknown flying object.  (See Hammer Section 4.3.3, “If the camera is equipped with a zoom lens, the FOV could be adapted optimally to the distance of the object which is known from the LiDAR based detection.”)

Regarding claim 5, Hammer discloses, the method of claim 1, wherein the image is detected using a recognition module having at least one or more cameras.  (See Hammer Section 4.3.3, “One of the most common sensors available is a CCD camera operating in the visible spectrum. There are various approaches for object classification in 2D images described in literature.” Further see Hammer Fig. 1, which shows multiple cameras mounted on a van.)

Regarding claim 8, Hammer discloses, the method of claim 1, wherein the unknown flying object is detected using light identification, detection and ranging (LIDAR).  (See Hammer Section 2.2 UAV detection, “The procedure for UAV detection with panoramic LiDAR Sensors is as follows: The proposed object detection and tracking algorithm takes advantage of the dense, ordered structure of the point clouds corresponding to single 360 rotations of the laser scanner (organized clouds).”)

Regarding claim 9, Hammer discloses, a system for detecting unmanned aerial vehicles (UAV), the system comprising: a hardware processor configured to: (See Hammer Section 3, where a “Robot Operating System” is used, this inherently requires the use of a processor.)
detect an unknown flying object in a monitored zone of air space; capture an image of the detected unknown flying object; analyze the captured image to classify the detected unknown flying object; and determine, based on the analyzed image, whether the detected unknown flying object comprises a UAV.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 12, Hammer discloses, the system of claim 9, wherein the hardware processor configured to detect an unknown flying object in a monitored zone of air space is further configured to determine spatial coordinates of the unknown flying object and wherein the spatial coordinates of the unknown flying object include at least an azimuth orientation of the detected unknown flying object, an altitude of the detected unknown flying object and a distance to the detected unknown flying object.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 13, Hammer discloses, the system of claim 9, wherein the image is detected using a recognition module having at least one or more cameras  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 16, Hammer discloses, the system of claim 9, wherein the unknown flying object is detected using light identification, detection and ranging (LIDAR).  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 17, Hammer discloses, a non-transitory computer readable medium storing thereon computer executable instructions for detecting unmanned aerial vehicles (UAV), including instructions for: (See Hammer Section 3, where a “Robot Operating System” is used, this inherently requires a CRM that stores instructions.)
detecting an unknown flying object in a monitored zone of air space; capturing an image of the detected unknown flying object; analyzing the captured image to classify the detected unknown flying object; and determining, based on the analyzed image, whether the detected unknown flying object comprises a UAV.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 20, Hammer discloses, the non-transitory computer readable medium of claim 17, wherein detecting an unknown flying object in a monitored zone of air space further comprises determining spatial coordinates of the unknown flying object and wherein the spatial coordinates of the unknown flying object include at least an azimuth orientation of the detected unknown flying object, an altitude of the detected unknown flying object and a distance to the detected unknown flying object.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (“UAV detection, tracking, and classification by sensor fusion of a 360 lidar system and an alignable classification sensor”) in view of Chen (US Pub. No. 2018/0165971 A1).

Regarding claim 2, Hammer discloses, the method of claim 1, but he fails to disclose the following limitation. 
However Chen discloses, further comprising, in response to determining that the detected unknown flying object comprises a UAV, identifying the UAV. (See Chen ¶270, “For example, when the identifier of the unmanned aerial vehicle is a two-dimensional code, the maintenance apparatus scans the two-dimensional code, and uses information obtained after the scanning as the identifier of the unmanned aerial vehicle. For another example, when the identifier of the unmanned aerial vehicle is a radio-frequency tag, the maintenance apparatus identifies the radio-frequency tag by using a radio frequency identification (English: Radio Frequency Identification, RFID for short) technology, and uses information obtained after the identification as the identifier of the unmanned aerial vehicle.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identification of a UAV using a visual marker or a RFID tag as suggested by Chen to Hammer’s detection of a UAV using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Chen in ¶65-67 is so that the identification can help determine if the UAV has flight clearance to fly in a specific flight zone.

Regarding claim 3, Hammer and Chen disclose, the method of claim 2, wherein identifying the UAV further comprises detecting at least one of a visual marker, GPS (Global Positioning System) beacon, or RFID (Radio Frequency IDentification) tag indicating the ownership of the UAV.  (See the rejection of claim 2 as it is equally applicable for claim 3 as well.)

Regarding claim 10, Hammer and Chen disclose, the system of claim 9, the hardware processor is further configured to, in response to determining that the detected unknown flying object comprises a UAV, identify the UAV.  (See the rejection of claim 2 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Hammer and Chen disclose, the system of claim 10, wherein the hardware processor configured to identify the UAV is further configured to detect at least one of a visual marker, GPS (Global Positioning System) beacon, or RFID (Radio Frequency IDentification) tag indicating the ownership of the UAV.  (See the rejection of claim 3 as it is equally applicable for claim 11 as well.)

Regarding claim 18, Hammer and Chen disclose, the non-transitory computer readable medium of claim 17, further including instructions for, in response to determining that the detected unknown flying object comprises a UAV, identifying the UAV.  (See the rejection of claim 2 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Hammer and Chen disclose, the non-transitory computer readable medium of claim 18, wherein identifying the UAV further comprises detecting at least one of a visual marker, GPS (Global Positioning System) beacon, or RFID (Radio Frequency IDentification) tag indicating the ownership of the UAV.  (See the rejection of claim 3 as it is equally applicable for claim 19 as well.)

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (“UAV detection, tracking, and classification by sensor fusion of a 360 lidar system and an alignable classification sensor”) in view of Unlu et al. (“Deep learning-based strategies for the detection and tracking of drones using several cameras”)
Regarding claim 6, Hammer discloses, the method of claim 5, wherein the one or more cameras include at least one of a video camera having zoom functionality.  (See Hammer Section 4.3.3, “If the camera is equipped with a zoom lens, the FOV could be adapted optimally to the distance of the object which is known from the LiDAR based detection.”)
Hammer discloses the above limitation but he fail to disclose the following limitations.
However Unlu discloses, or a wide angle video camera (See Unlu p. 3 Section 3, “As illustrated in Fig. 1, our system is composed of a static wide-angle camera placed on a stationary platform with adjusted angle and position according to demand, a rotating turret where a narrow-angle, zoomed RGB camera is mounted on it.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wide angle camera as suggested by Unlu to Hammer’s detection of UAVs using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to detect the UAV in a large area for which the narrow angle camera can then zoom in on.

Regarding claim 7, Hammer discloses, the method of claim 5, Hammer discloses in Section 4.3.3 using TV cameras, as well as tracking the UAV using the camera but he does not clearly disclose using video frames, though it is likely that he does use them.
However Unlu discloses, wherein the image of the detected unknown flying object comprises a video frame captured by the one or more cameras. (See Unlu p. 4, Section 3.1, “The detection and tracking is performed in a frame by frame manner.” Further see Chen p. 3 Section 3, “The cameras are capable of delivering 2000 × 1700 pixels of resolution with approximately 25 FPS.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the video frames for detection of UAVs as suggested by Unlu to Hammer’s detection of UAVs using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to continuously track the location of the UAV as it flies.

Regarding claim 14, Hammer and Chen disclose, the system of claim 13, wherein the one or more cameras include at least one of a wide angle video camera or a video camera having zoom functionality.  (See the rejection of claim 6 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Hammer and Chen disclose, the system of claim 9, wherein the image of the detected unknown flying object comprises a video frame captured by the one or more cameras.  (See the rejection of claim 7 as it is equally applicable for claim 15 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662